                                                                                        CECO 2 2019
                                                                               CLER!<, U.S. DISTRICT COURT
                                                                             EASTERN ISTRICTOF CALIFORNIA
                                 UNITED STATES DISTRICT COURT                ev         ~
                                                                                          DEPUT'I CLER~


                               EASTERN DISTRICT OF CALIFORNIA

                                                              t::=,:\s.-~-
                                                     Case/Citation No. 7570895
United States of America,
                                                      EFENDANT'S REQUEST OR WAIVER
                 Plaintiff,                          OF APPEARANCE, ORDER
         vs.

Eric Williams,

                 Defendant.

         Defendant hereby requests a Court Order waiving his appearance at his h aring, scheduled

for December 3, 2019 at 9:00 a.m. Defendant resides in Las Vegas, Nevada and· would be a

financial hardship for him to travel to Bakersfield, California for the scheduled h aring. For this

reason, it is in the interest of justice to waive his presence at the upcoming heari g.

         Defendant hereby waives his presence at the hearing/arraignment on Dec mber 3, 2019 at

9:00 a.m. and requests the Court proceed during his absence and agree that his in erest will be

deemed the same as ifhe was personally present. The request is made pursuant t Fed. R. Crim. P.

43(b)(2).


Dated: - - - - - -


Dated:   0-J 7-'J!J/9


                                                 ORDER
                                                                                                          ,~,~
         GOOD CAUSE APPEARING, it is hereby ordered that the defendant's appearance ma be waived on.Jane-4,
2019.

Dated:   /2 {'l ( 11
